Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152406(83)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
  JOHN DOES 1-7, and all others similarly                                                            Bridget M. McCormack
                                                                                                           David F. Viviano
  situated,                                                                                            Richard H. Bernstein
            Plaintiffs-Appellants,                                                                           Joan L. Larsen,
                                                                     SC: 152406                                        Justices
  v                                                                  COA: 321756
                                                                     Washtenaw CC: 2013-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR, DEPARTMENT OF
  CORRECTIONS DIRECTOR, CORRECTIONAL
  FACILITIES ADMINISTRATION DEPUTY
  DIRECTOR, CORRECTIONAL FACILITIES
  ADMINISTRATION DEPUTY DIRECTOR
  RETIRED, CORRECTIONAL FACILITIES
  ADMINISTRATION CHIEF DEPUTY
  DIRECTOR, CARSON CITY CORRECTIONAL
  FACILITY WARDEN, GUS HARRISON
  CORRECTIONAL FACILITY WARDEN,
  RICHARD A. HANDLON CORRECTIONAL
  FACILITY WARDEN, OAKS CORRECTIONAL
  FACILITY WARDEN, THUMB
  CORRECTIONAL FACILITY WARDEN,
  CHIPPEWA CORRECTIONAL FACILITY
  WARDEN, MARQUETTE BRANCH PRISON
  WARDEN, BELLAMY CREEK
  CORRECTIONAL FACILITY WARDEN,
  CHARLES EGELER RECEPTION &
  GUIDANCE CENTER WARDEN, E.C. BROOKS
  CORRECTIONAL FACILITY WARDEN,
             Defendants-Appellees.
  ____________________________________/

         On order of the Chief Justice, the motion of the American Civil Liberties Union of
  Michigan, Michigan State Conference NAACP, Arab Community Center for Economic
  and Social Services (ACCESS), Equality Michigan, Michigan Protection and Advocacy
  Service, Inc., American Friends Service Committee’s Michigan Criminal Justice
  Program, Women Lawyers Association of Michigan, Wolverine Bar Association, D.
  Augustus Straker Bar Association, and American Association of University Women of
  Michigan to participate as amici curiae and file an amicus brief in support of plaintiffs-
  appellants’ application for leave to appeal is GRANTED. The amicus brief submitted on
  February 12, 2016, is accepted for filing.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 26, 2016
                                                                                Clerk